DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: MEMORY CONTROL SYSTEM FOR SETTING GARBAGE COLLECTION FREQUNCY HIGHER IN DIRTY MODE VS NORMAL MODE


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1, 11, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-14 of U.S. Patent No. 10,929,289. Although the claims at issue are not identical, they are not patentably distinct from each other because: At least claims 1, 11, 20 of the instant application obvious relative to claims 1-19 of US 10,929,289, although the limitation of garbage collection frequency is not explicitly claimed, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modulate/throttle GC frequency based on various system memory parameters because it would be advantageous because: A well-coordinated throttling can keep the memory device performance consistent – Kryvaltsevich 0078 in view of fig 7a-b & because throttling can be used to control GC to reclaim erased blocks with the same productivity rate as a memory consumer consumes free/erased blocks – Kryvaltsevich (US PGPUB #20170285945) paragraph 0080. Dependent claims 2-10, 12-19 are rejected on dependency merits. Claim 1 of the instant application is mapped below, claims 11 & 20 would have substantially identical mappings.

Application 17/000,509
US patent # 10,929,289
1. A memory system comprising: a memory device comprising a plurality of memory blocks; 







1. A memory system comprising: a nonvolatile memory device including a plurality of super blocks each comprising a plurality of memory blocks;

and a controller suitable for determining whether to change from a normal mode to a dirty mode based on a size of free space of a host and a sum of an amount of restoration of garbage collection for victim blocks and a size of all free blocks in the memory device, and wherein, 
and a controller configured to control the nonvolatile memory device, wherein the controller is configured to: determine, based on a number of low performance super blocks among the plurality of super blocks, a dirty status threshold value for determining a dirty status of the nonvolatile memory device; determine whether the nonvolatile memory device is in the dirty status based on a number of free super blocks among the plurality of super blocks and the dirty status threshold value;

8. The memory system of claim 1, wherein the controller is configured to determine the nonvolatile memory device to be in the dirty 
	


and perform a garbage collection operation on the plurality of super blocks when it is determined that the nonvolatile memory device is in the dirty status.




Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kryvaltsevich (US PGPUB #20170285945) in view of Jung (US PGPUB # 20190121728).	With respect to independent claims 1, 11, 20 Kryvaltsevich discloses:   A memory system [Kryvaltsevich fig 1] comprising: 
                a memory device comprising a plurality of memory blocks [semiconductor memory system/device comprising plurality of blocks – Kryvaltsevich abstract]; and 
                a controller [at least control units 120 220 – Kryvaltsevich fig 2] suitable for determining whether to change from a normal mode to a dirty mode [different garbage collection (GC) throttling parameters understood to correspond with normal vs dirty modes of operation, disclosed as: In accordance with the throttling modes, the throttling controller can conduct throttling by decreasing the performance of the HOST to bring up the number of erased blocks, or decreasing the performance of the BGC to bring down the number of erased blocks. – Kryvaltsevich 0075] based on a size of free space of a host and a sum of an amount of restoration of garbage collection for victim blocks [GC efficiency indicates sum of an amount of restoration of garbage collection for victim blocks – Jung 0096-0098, 0120-0121] and a size of all free blocks in the memory device [GC throttling (mode) may be based on multiple factors including free space, size of free space of a host & size of all free blocks in the memory device – Kryvaltsevich 0084-0086 in view of Jung 0089-0096 & fig 10-11], and 
                wherein, in the dirty mode, the controller controls the memory device to perform a garbage collection operation on the victim blocks at a frequency greater than the frequency at which a garbage collection operation is performed in the normal mode [different throttling modes correspond to higher frequency of GC - Kryvaltsevich 0084-0086].
	Kryvaltsevich does not explicitly disclose a sum of an amount of restoration of garbage collection for victim blocks.
Nevertheless, in the same field of endeavor Jung teaches dynamic garbage collection for non-volatile memory devices (Jung abstract, ) wherein a sum of an amount of restoration of garbage collection for victim blocks is determined at least in the context of calculating a valid page ratio (VPC) such that the amount of space to reclaim/restore upon performing a GC operation on a block is equal to the invalid plus free pages in that block (Jung 0089-0092 in view of 0093-0096).   Therefore, Kryvaltsevich/Jung teaches all limitations of the instant claim(s).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine a sum of an amount of restoration of garbage collection for victim blocks in the invention of Kryvaltsevich as taught by Jung because it would be advantageous for performing garbage collection on blocks where an anticipated return of free pages could be understood to be maximized (Jung 0089-0096) disclosed in 0095 of Jung as “efficiency of the garbage collection process may be maximized”.
	With respect to dependent claim 2, 12 Kryvaltsevich/Jung discloses wherein the amount of restoration of garbage collection is a size of a space restorable when the garbage collection operation is performed on the victim blocks until user data is programmed into all empty pages in the free blocks [Jung fig 7].
With respect to dependent claim 3, 13 Kryvaltsevich/Jung discloses wherein the size of the free space of the host is a difference between an initial capacity of the memory device and a size of valid pages in the memory device [The number of erased blocks can be at a balance point initially, when the time is zero – Kryvaltsevich 0067 in view of fig 8, paragraph 0119-0122].
dependent claim 4, 14 Kryvaltsevich/Jung discloses wherein the controller: classifies the memory blocks into a plurality of groups corresponding to respective valid page ratio ranges, and arranges the groups in ascending order of their valid page ratio ranges [Jung 0093-0096].
With respect to dependent claim 5, 15 Kryvaltsevich/Jung discloses wherein the controller: detects, as the victim blocks, memory blocks in a first group corresponding to a lowest valid page ratio range [Jung fig 9], updates the victim blocks by adding, to the victim blocks, memory blocks, in a second group, when a total count of invalid pages for the victim blocks are less than or equal to a first threshold [re-calculating the reference VPC ratio has the effect of re-grouping memory blocks when a total count of invalid pages for victim blocks is less than a threshold – Jung fig 18].
With respect to dependent claim 6, 16 Kryvaltsevich/Jung discloses wherein: the controller calculates the amount of restoration of garbage collection by multiplying an amount of restoration per unit garbage collection by an estimated garbage collection count [amount of restoration for five 20% invalid blocks is would be 20% multiplied by five – Kryvaltsevich fig 8], the amount of restoration per unit garbage collection is a size of a space restorable by performing a single garbage collection operation on the victim blocks, and the estimated garbage collection count is the number of garbage collection operations performed until user data is fully programmed into empty pages in all of the free blocks [five 80/20 valid/invalid blocks may be garbage collected into four free blocks - Kryvaltsevich fig 8, paragraph 0120-0122] [Since the garbage collection is sequentially executed beginning from the blocks with low VPC ratios, as the VPC ratio becomes higher, the free block expectation (Expected FB) may, of course, increase. The value (K) of the free block expectation (Expected FB) at the reference VPC ratio (CP) may mean the number of free blocks generated by the blocks having a VPC ratio which is less than the reference VPC ratio (CP) – Jung 0187-0190 & fig 18; ].
With respect to dependent claim 7, 17 Kryvaltsevich/Jung discloses the controller calculates the amount of restoration per unit garbage collection by dividing a size corresponding to the total number of invalid pages by a required garbage collection operation count, and the required garbage collection operation count is the number of garbage collection operations necessary to move all valid data in the victim blocks [calculation functionality disclosed as: Calculate a garbage collection (GC)/HOST ratio based on at least a part of invalid count of garbage collection (GC) blocks and valid count of BGC blocks, and adjust throttling parameters of commands in accordance with the GC/HOST ratio and a number of erased blocks – Kryvaltsevich abstract, in view of disclosure that: Assuming each block shown in FIG. 8 comprises 100 pages. Before the HOST files the open blocks, target blocks 802 for the BGC are mixed blocks with 80% valid pages and 20% invalid pages. Thus, the eWA can be calculated as 20/80=0.25. An eWA of 0.25 indicates that if the HOST writes 100 pages, the BGC needs to write 100/0.25=400 pages to balance the number of free blocks in the memory system - Kryvaltsevich fig 8, paragraph 0120-0122; a throttling controller can be utilized to coordinate the activities between the background garbage collection (BGC) and the HOST interface. The purpose of throttling is to control that the BGC can generate blocks at the same rate as the HOST interface consumes the blocks, such that the memory device doesn't run out of HOST open blocks for writing and the BGC doesn't stop operate. A well-coordinated throttling can keep the memory device performance consistent – Kryvaltsevich 0078 in view of fig 7a-b].
With respect to dependent claim 8 Kryvaltsevich/Jung discloses the controller calculates the required garbage collection operation count by dividing a size of the valid data in the victim blocks by a garbage collection throughput, and the garbage collection throughput is a size of data movable by a single garbage collection operation performed by the memory device [calculation functionality disclosed as: Calculate a garbage collection (GC)/HOST ratio based on at least a part of invalid count of garbage collection (GC) blocks and valid count of BGC blocks, and adjust throttling parameters of commands in accordance with the GC/HOST ratio and a number of erased blocks – Kryvaltsevich abstract, in view of disclosure that: a throttling controller can be utilized to coordinate the activities between the background garbage collection (BGC) and the HOST interface. The purpose of throttling is to control that the BGC can generate blocks at the same rate as the HOST interface consumes the blocks, such that the memory device doesn't run out of HOST open blocks for writing and the BGC doesn't stop operate. A well-coordinated throttling can keep the memory device performance consistent – Kryvaltsevich 0078 in view of fig 7a-b].
With respect to dependent claim 9, 18 Kryvaltsevich/Jung discloses wherein the controller calculates the estimated garbage collection count by dividing a size of the free blocks by the frequency of execution of the garbage collection operation in the dirty mode [calculation functionality disclosed as: Calculate a garbage collection (GC)/HOST ratio based on at least a part of invalid count of garbage collection (GC) blocks and valid count of BGC blocks, and adjust throttling parameters of commands in accordance with the GC/HOST ratio and a number of erased blocks – Kryvaltsevich abstract, in view of disclosure that: Throttling can maintain the number of erased NAND flash blocks within certain limits. The restriction of change of the number of erased blocks can prevent mode change and performance fluctuations of the BGC, resulting in a good performance consistency of the memory system. In order to achieve this, throttling can be used to control the BGC to reclaim erased blocks with the same productivity rate as the HOST consumes the erased blocks – Kryvaltsevich 0080].
With respect to dependent claim 10, 19 Kryvaltsevich/Jung discloses wherein the controller: controls the memory device to perform the garbage collection operation whenever user data having a size corresponding to a second threshold is programmed into the memory blocks, and increases the frequency of execution of the garbage collection operation by decreasing the second threshold, when the controller different garbage collection (GC) throttling parameters understood to correspond with normal vs dirty modes of operation, disclosed as: In accordance with the throttling modes, the throttling controller can conduct throttling by decreasing the performance of the HOST to bring up the number of erased blocks, or decreasing the performance of the BGC to bring down the number of erased blocks. – Kryvaltsevich 0075; a throttling controller can be utilized to coordinate the activities between the background garbage collection (BGC) and the HOST interface. The purpose of throttling is to control that the BGC can generate blocks at the same rate as the HOST interface consumes the blocks, such that the memory device doesn't run out of HOST open blocks for writing and the BGC doesn't stop operate. A well-coordinated throttling can keep the memory device performance consistent – Kryvaltsevich 0078 in view of fig 7a-b in view of Jung 0042 teaching: “Memory device 20 is a storage medium in which a user stores data”]. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ahmed (US PGPUB # 20170242789) teaches: A technique for garbage collection in a data storage system includes determining a dirty physical byte count for each of a plurality of candidate garbage collection units. The dirty physical byte count provides a total amount of dirty bytes. At least one of a dirty physical codeword container count and a dirty physical page count is determined for each of the candidate garbage collection units. The dirty physical codeword container count provides an amount of physical codeword containers that are completely dirty and the dirty physical page count provides an amount of physical pages that are completely dirty. A garbage collection unit, included in the candidate garbage collection units, is selected for garbage collection based on the dirty physical byte count and at least one of the dirty physical codeword container count and the dirty physical page count. 
Bux (US PGPUB # 20140032817) teaches: A method for garbage collection in a solid state drive (SSD) includes determining whether the SSD is idle by a garbage collection module of the SSD; based on determining that the SSD is idle, determining a victim block from a plurality of memory blocks of the SSD; determining a number of valid pages in the victim block; comparing the determined number of valid pages in the victim block to a valid page threshold; and based on the number of valid pages in the victim block being less than the valid page threshold, issuing a garbage collection request for the victim block.
When responding to this Office Action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marwan Ayash/              
Examiner, Art Unit 2133      

/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133